914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald Lee MORRISON, Petitioner.
No. 90-8024.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

On Petition for Writ of Mandamus.
Ronald Lee Morrison, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronald Lee Morrison, a North Carolina prisoner, brought this petition for writ of mandamus seeking a number of orders regarding a civil action he brought in state court after he was hit by an automobile in 1967.  Specifically, he sought an order directing the state court judge from the 1967 proceeding* to recuse himself and an order directing the state court judge to give him the transcript of the trial from the 1967 case.  He also sought a review of the judgment of the state court of appeals in the 1967 action.  Finally, he sought enforcement of the 1967 judgment and an award of damages against his attorney, as well as an award of damages from the defendant in that case.


2
The petition for writ of mandamus is denied.  First, this Court lacks mandamus authority over state officials.   Gurley v. Superior Court of Mecklenberg County, 411 F.2d 586, 587 (4th Cir.1969).  Therefore, the Court cannot order a state court judge to recuse himself or to give Morrison a transcript.


3
Second, this Court cannot review state court orders.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Therefore, the Court cannot review the decision of the state appellate court in the 1967 case.


4
Finally, mandamus relief is only available when there is no other remedy.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Morrison can bring state court actions for both enforcement of the 1967 order and for damages against the attorney and the defendant in the previous action;  therefore, mandamus relief would not be the appropriate remedy for these claims.


5
We grant leave to proceed in forma pauperis.  However, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED


*
 It is unclear from Morrison's petition when the trial actually took place;  we will refer to it as the 1967 case as the docket number suggests it was filed in that year